DETAILED ACTION
This office action addresses Applicant’s response filed on 19 September 2022.  Claims 1, 5-9, and 13-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,240,314 to Leung in view of US 7,694,258 to Ylinen and US 2002/0170020 to Darden.
Regarding claim 1, Leung discloses a method for compensating voltage drop with additional power mesh, adapted to a circuit system by using a computer-implemented simulation method (col. 2, lines 3-7; col. 16, lines 7, 21, and 53), comprising:
performing a voltage drop analysis for a circuit layout of the circuit system by using the computer-implemented simulation method, wherein, in the computer-implemented simulation method, a simulation program is performed on the circuit layout that is supplied by power, to obtain a distribution of voltage drops for the circuit layout (Figs 31A and 32A; col. 16, lines 7, 21, and 53);
segmenting the circuit layout of the circuit system into one or more regions by performing the simulation program (Figs. 1-2), the circuit system comprises a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of longitudinal and latitudinal power tracks that are known for the simulation program (Figs. 1-3; col. 1, lines 14-25; col. 4, lines 56-67); and
deploying additional power tracks of the power mesh so as to compensate the voltage drops of the layout of the circuit system in a software simulation procedure (Figs. 15-21; col. 2, lines 1-7);
wherein the regions with the lower routing overflow rates have more unused metal wires than the regions with the higher routing overflow rates, and the unused metal wires of the regions with the lower routing overflow rates of the circuit system are used as the additional power tracks of the power mesh to compensate the voltage drops of the circuit system (Figs. 15-16; col. 6, lines 44-55; col. 9, lines 42-50).
Leung does not appear to explicitly disclose performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions by using the simulation program and that deploying additional power tracks is done according to a ranking of the routing overflow rates with respect to the one or more regions.  However, Leung adds the power tracks to the power mesh using metal fill techniques for satisfying metal density requirements (col. 6, lines 44-46).  Persons having ordinary skill in the art would understand that fill techniques for satisfying density requirements would necessarily determine the density of each region, and that the most fill would necessarily be added to the regions with the lowest density relative to the requirement.  Ylinen explicitly discloses:
segmenting a circuit layout of the circuit system into one or more regions (Fig. 4, steps 405-410);
performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions (Fig. 4, step 415) and
deploying additional fill according to a ranking of the routing overflow rates with respect to the one or more regions (Fig. 4, steps 420-435).
The combination of Leung and Ylinen suggests utilizing the fill technique of Ylinen to add the metal fill in Leung, the metal fill being used as additional power tracks for compensating for IR drop as disclosed by Leung.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung and Ylinen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of prioritizing regions of low density when adding metal fills to meet density and IR drop requirements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding metal fill to a layout, wherein the metal fill is connected to a power mesh, in order to meet density and IR drop requirements.  Leung explicitly states that any technique for inserting fills is usable.  Ylinen discloses a fill technique in which regions having lower density are given higher priority.  As discussed above, persons having ordinary skill in the art would recognize that when adding fills to meet density requirements, it would be common sense to prioritize the regions that have the lowest density (i.e. deviates most from the requirement).  The teachings of Ylinen are directly applicable to Leung in the manner already explicitly contemplated by Leung, so that Leung’s process would similarly prioritize regions of low density when adding fills to meet density and IR drop requirements.
Leung does not appear to explicitly disclose that the layout overflow analysis is performed based on a plurality of layout tracks being segmented in each region of the circuit system, wires used as signal tracks between the circuit elements of the circuit system, and power tracks of the power mesh, wherein the routing overflow rate is obtained by dividing an area occupied by the signal tracks and the power tracks of the power mesh by an area occupied by all of the layout tracks of the same region.  Ylinen discloses that the layout overflow analysis is performed based on a plurality of layout tracks being segmented in each region of the circuit system, wires used as signal tracks between the circuit elements of the circuit system, and power tracks of the power mesh, wherein the routing overflow rate is obtained by dividing an area occupied by the signal wiring and the power wiring of the power mesh by an area occupied by all of the layout of the same region (col. 6, lines 36-40).  Darden further discloses that the layout overflow analysis is performed based on a plurality of layout tracks being segmented in each region of the circuit system, wires used as signal tracks between the circuit elements of the circuit system, and power tracks of the power mesh, wherein the routing overflow rate is obtained by dividing an area occupied by the signal tracks and the power tracks of the power mesh by an area occupied by all of the layout tracks of the same region, wherein the regions with the lower routing overflow rates have more unused metal wires than the regions with the higher routing overflow rates (¶42).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung, Ylinen, and Darden, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of adding fill based on percentage of routing tracks utilized/available.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding fill to meet density and IR drop requirements.  Ylinen is directed to a fill generation technique that prioritizes low density regions, where density is determined by area used by wiring and fills compared to total available area.  Darden discloses that wiring density can be calculated based on the wiring tracks occupied by signal and power wiring divided by the total number of wiring tracks.  The teachings of Ylinen and Darden are directly applicable to Leung in the same way, so that Leung would similarly consider density as measured by used wiring tracks vs total wiring tracks when adding metal fill to meet density requirements.
Regarding claim 7, Leung discloses that positions and quantities of the additional power tracks of power mesh to be deployed are determined according to a compensation ratio of a voltage drop set by the circuit system (col. 8, lines 45-63; col. 13, lines 6-27 and 35-55; col. 16, lines 18-38).
Regarding claim 8, Leung discloses that the positions and quantities of the additional power tracks of the power mesh to be deployed are further determined according to a degree of electron migration to be improved in the circuit system (col. 8, lines 45-63).
Claims 9, 15, and 16 are directed to circuit systems produced by or performing the methods of claims 1, 7, and 8, and are rejected under the same reasoning.  Leung further discloses a circuit system that applies a method for compensating voltage drop with additional power mesh, comprising:
a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of longitudinal and latitudinal power tracks (Figs. 1, 16, and 19; col. 1, lines 15-25);
wherein additional power tracks of the power mesh are deployed for compensating the voltage drop of the circuit system (col. 2, lines 3-7).

Claims 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Ylinen and Darden, and further in view of US 2007/0256045 to Lin.
Regarding claims 5 and 13, Leung does not appear to explicitly disclose that the routing overflow rate is also affected by widths of metal wires of the circuit layout of the circuit system.  However, Ylinen discloses that routing overflow rate is based on area of wiring (col. 6, lines 36-40), which would necessarily be affected by widths of metal wires.  Lin also discloses these limitations (¶14-17).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung, Ylinen, Darden, and Lin, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of considering wire width during congestion analysis.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding fill to meet density and IR drop requirements.  Ylinen is directed to a fill generation technique that prioritizes low density regions, where density is determined by area used by wiring and fills compared to total available area.  Lin teaches that adding routes, such as the metal fills of Leung, can further account for the width of the wire when computing density.  The teachings of Ylinen and Lin are directly applicable to Leung in the same way, so that Leung would similarly utilize wire area and wire width to determine density when adding fills to low-density regions.
Regarding claims 6 and 14, Leung does not appear to explicitly disclose that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate and the area ratio of the width of all metal wires of the circuit layout of the circuit system.  Ylinen discloses that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate (Fig. 4, steps 420-435), and Lin discloses that the positions and quantities are further based on the area ratio of the width of all metal wires of the circuit layout of the circuit system (¶14-17).  Motivation to combine remains consistent with claim 5.
Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant asserts that Leung fails to disclose that the regions with the lower routing overflow rates have more unused metal wires than the regions with the higher routing overflow rates, and the unused metal wires of the regions with the lower routing overflow rates of the circuit system are used as the additional power tracks of the power mesh to compensate the voltage drops of the circuit system.  Remarks at 4.  The examiner disagrees.  First, Applicant’s argument relies on reading limitations into the claims, which is improper.  Specifically, Applicant asserts that Leung’s metal fill is added to the layout, whereas the claimed invention has no need to add new metal wires.  Remarks at 2.  However, the claim recites no limitations forbidding the addition of new metal wires to the layout.  Simply stating that metal wires are unused does not mean that those wires could not have been added to the layout at some point.  Furthermore, stating that unused metal wires are used as additional power tracks does not forbid other wires from being added and used as part of the power tracks.
More importantly, Applicant’s interpretation of the claims is not supported by the originally-filed disclosure.  Applicant points to ¶31 and ¶35 of the published Specification as evidence that no wires are added, but the cited paragraphs do not support Applicant’s interpretation.  Both paragraphs state that unused layout tracks are used to deploy additional power mesh.  Tracks in IC routing are the paths/channels that routers use to layout physical wiring.  That is why unused tracks indicate routing availability and low routing overflow rates: unused tracks are routing space that are not already filled with physical signal wires.  The use of unused layout tracks to deploy additional power mesh, as described in the Specification, is the opposite of Applicant’s interpretation, and analogous to Leung’s process.
That said, even if we adopted Applicant’s preferred claim construction, the claims would still be unpatentable over the prior art.  Leung’s metal fill is for satisfying density requirements, and deployment of additional power mesh then uses the metal fill.  Thus, from the standpoint of deploying additional power mesh for voltage drop compensation, Leung’s metal fill is not ‘added’ in the sense asserted by Applicant, but rather is existing unused metal wiring (metal fill) that is then connected to the power rails.  There is no substantive technical difference between Applicant’s invention and Leung, as both involve a layout having metal wiring in the unused layout tracks being connected to the power mesh.
Applicant asserts that Leung fails to disclose the layout overflow rate.  Remarks at 4.  The examiner disagrees.  Leung states at col. 6, lines 44-55 that various floating metal fill techniques are used to satisfy metal density requirements.  Achieving a required density means that areas with less dense signal wiring will have more fill (unused wires); i.e., low overflow rates (less dense) have more unused wiring, and high overflow rates (more dense) will have less unused wiring.  Nevertheless, Ylinen and Darden were also cited to teach the layout overflow rate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 November 2022




/ARIC LIN/            Examiner, Art Unit 2851                                   

                                                                                /JACK CHIANG/                                                                   Supervisory Patent Examiner, Art Unit 2851